*322Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.
No tenemos jurisdicción para acoger la reconsideración solicitada exclusivamente por el amicus curiae, Asociación de Notarios de Puerto Rico, Inc. (en adelante Asociación de Notarios), en torno a la opinión y sentencia emitida el 30 de junio de 1992.
Los recurrentes Gorbea et al. y el Registrador de la Pro-piedad, verdaderas partes con legitimación activa, no la pidieron dentro del término reglamentario de quince (15) días laborables. Ahí debió terminar este recurso.
No obstante, en una acción sin precedente la mayoría ha decidido reconsiderar —aunque para hacerlo tengan que ignorar términos fatales jurisdiccionales— desarticular la doctrina sobre legitimación activa firmemente establecida en el ámbito hipotecario, desnaturalizar la función del amicus curiae e incurrir en unas contradicciones graves entre sí. A esos efectos, la mayoría concluye que “[e]n cuanto a la capacidad del amicus curiae de solicitar una reconsideración, no encontramos fundamento alguno que lo impida o que restrinja nuestra discreción de acogerla”. Opinión mayoritaria, pág. 314. Como este aserto es nega-tivo, a continuación le brindamos a la mayoría algunos fundamentos encontrados que restringen y afectan nuestra discreción para acogerla.
I
Por todos es conocido que en la actual Ley Hipotecaria y del Registro de la Propiedad —Art. 76, según enmendado, 30 L.P.R.A. sec. 2279— subsiste la doctrina de que los no-tarios autorizantes de los documentos públicos, per se, “no *323son partes interesadas que puedan solicitar la inscripción de los mismos y que carecen de personalidad para interpo-ner un recurso gubernativo contra las calificaciones que hiciere el registrador respecto a los documentos ante ellos otorgados. Más v. Registrador, 16 D.P.R. 9 (1910) y Roig v. Registrador, 18 D.P.R. 11 (1912)”. Mena v. Registrador, 80 D.P.R. 783 (1958).
El Art. 88.1 del reglamento hipotecario recoge este prin-cipio al expresamente disponer que “[e]l recurso guberna-tivo sólo podrá ser promovido por el interesado en la ins-cripción o sus legítimos representantes o mandatarios. Los notarios que hubieren autorizado los instrumentos a los que se les haya señalado defecto no podrán recurrir en su propio nombre”. (Énfasis suplido.) Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-88.1, edición especial.
Si bajo la Ley Hipotecaria y del Registro de la Propiedad y su Reglamento, un notario autorizante carece de legiti-mación activa para, a nombre propio, presentar un recurso gubernativo —y claro está, una reconsideración— ¿bajo qué principio jurídico puede autorizarse a la Asociación de Notarios? ¿Qué misteriosa lógica judicial explica semejante trato diferencial? En un juego de palabras la mayoría nos dice que “[e]n cuanto a la capacidad del amicus curiae de solicitar una reconsideración, no encontramos fundamento alguno que lo impida Opinión mayoritaria, pág. 314. ¿Qué elementos valorativos nutren ese discernimiento? Ciertamente, el razonamiento no puede fundamentarse en el criterio del número de notarios. En conclusión, la Asocia-ción de Notarios jamás podría comparecer como parte; a lo sumo, como amicus curiae. Y admitida en el presente re-curso en esta última capacidad, la confusión mayoritaria es alarmante.
*324De un lado exponen correctamente la doctrina de que la Asociación de Notarios, como amicus, no es “parte formal en el caso” ni puede “controlar el curso de la litigación” (opinión mayoritaria, pág. 314), para luego desconcertada-mente concluir “[e]n cuanto a la capacidad del amicus curiae de solicitar una reconsideración, no encontramos fun-damento alguno que la impida o restrinja nuestra discreción de acogerla”. Id., pág. 314. Sinceramente, si nin-guna de las partes solicitó la reconsideración, permitirlo separadamente a la Asociación de Notarios, ¿no es precisa-mente dejarle asumir y “controlar el curso de la litigación”?
Ni aún en la jurisdicción federal, en que liberalmente se le ha reconocido un amplio papel al amicus curiae, han concedido derechos que sólo pertenecen a las partes, tales como apelar, pedir reconsideración o, en general, controlar los procedimientos.
El amicus, sin embargo, nunca ha sido reconocido, elevado ó se le ha concedido el status completo de litigante que posee una parte con interés, Miller-Wohl Co., 694 F.2d., pág. 204; al ami-cus se le ha impedido consistentemente que inicie procedimien-tos legales, someta algunos alegatos o que de alguna otra ma-nera participe de forma tal que asuma el control de la controversia de una manera totalmente adversativa ... históri-camente ha existido una distinción tajante entre un amicus curiae y una verdadera parte interesada en un caso o controversia. U.S. v. State of Mich., 940 F.2d 143, 165 (6to Cir. 1991). (Enfasis y traducción nuestros.)
De hecho, ese enfoque ha sido constante en su evolución. “El amicus no es parte en la litigación.” M.K. Lowman, The Litigating Amicus Curiae: When Does the Party Begin After the Friends Leave?, 41 (Núm. 4) Am. U. L. Rev. 1243, 1256 esc. 81 (1992). No empece, ocasionalmente algunos tribu-nales confrontan dificultades para distinguirlos. Los co-mentaristas lo atribuyen básicamente a los amplios pode-res concedidos en el caso original en que se utilizó. Íd., *325págs. 1254-1256. “Es irónico que en la primera aparición del amicus curiae en la corte federal, el Tribunal Supremo le permitió ejercer mayores poderes que los que usual-mente se permitirían hoy ... el papel del amicus en el caso de Green no era similar al mecanismo de amicus en el de-recho común, en cambio, este mecanismo de amicus se ase-mejaba más al concepto moderno de parte interventora” (Traducción y énfasis nuestros y escolios omitidos.) Íd., págs. 1254-1255.
Lamentablemente, la opinión mayoritaria adolece de esa misma turbación al enfatizar y descansar en el primer caso ante el Tribunal Supremo federal (opinión mayorita-ria, pág. 313), aun cuando el artículo que citan en apoyo de este precedente histórico(1) — S. Kislov, The Amicus Curiae Brief: From Friendship to Advocacy, 72 (Núm. 4) Yale L.J. 694, 700-701 (1963)- advierte:
Confrontado con este comportamiento particular por parte de uno de los participantes nominales, que sugerían claramente la existencia de una confabulación entre las partes, el Tribunal permitió este extraordinario procedimiento y una solicitud de reconsideración del amicus curiae. Debido a que el amicus curiae no se le considera una parte, la mayoría de las jurisdiccio-nes hoy en día no le permitirían iniciar una moción procesal tan importante. ... Nuevamente, en vista de la actitud usual de que “el amicus curiae no puede realizar actos a nombre de una par-te”, “que no actúa a nombre de nadie” y que “el tribunal bajo sugerencia del amicus curiae sólo puede hacer lo que haría sin tal sugerencia”, este debut del amicus curiae en el Tribunal Supremo debe ser reconocido como uno dramático e inusual. (Tra-ducción y énfasis nuestros y escolio omitido.(2)
*326En atención a los derechos básicos de las verdaderas partes en este recurso gubernativo, en aras de salvaguar-dar la integridad del proceso judicial puertorriqueño, debi-mos mantener el valioso mecanismo de amicus curiae como uno orientador y representante de alguna posición, sin ja-más concedérsele la potestad de controlar el litigio. “[E]l amicus curiae no tiene la categoría de parte, no puede, como tal, ejercer ningún control sobre el curso de la litiga-ción, y no está limitado ni es beneficiado por los efectos concluyentes de la sentencia.” (Traducción nuestra.(3) IB Moore’s Federal Practice Sec. 0.411[6], pág. 247 (1993).
En Puerto Rico esa era la doctrina hasta hoy. Nuestra jurisprudencia, aunque poca, había sido clara y consistente. Así, en Pueblo ex rel. L.V.C., 110 D.P.R. 114, 127 (1980), dijimos que el amicus curiae “en ningún mo-mento se le ha considerado parte formal en el caso, y no puede controlar el curso de la litigación”. (Enfasis suplido.) Expresamos, además, que “tampoco debe darse interven-*327ción al amicus curiae para que se convierta en una parte en el litigio.. El amigo de la corte puede ser el amigo de una causa, pero ante todo debe ser el amigo y servidor de la causa de la justicia”. (Énfasis suplido.) Íd., pág. 129. Pos-teriormente, en Pueblo v. González Malavé, 116 D.P.R. 578, 580 (1985), resolvimos que “ ‘no debe darse la intervención para que se convierta en una parte del litigio’ ”.
HH HH f-H
En lo sustantivo, no vemos razón alguna para variar la norma de Zarelli v. Registrador, 124 D.P.R. 543 (1989). Según aclarada en el de autos, Zarelli v. Registrador, supra, exige la mención en todo Poder —general o específico— que el inmueble ganancial, está sito en Puerto Rico. Reafirma-mos que dicha norma constituye un elemento consustan-cial de la definición de “mandato expreso”, conforme los preceptos sobre bienes inmuebles gananciales contenidas en la visión peculiar que gobierna su disposición en nues-tro Código Civil. Además, no representa una carga onerosa *328al ejercicio del notariado ni impide el libre tráfico de los negocios jurídicos.
Carecen de valor persuasivo las consideraciones básicas esgrimidas por la mayoría para modificar. Intiman que “[mjuchas de las transacciones se realizan con personas y entidades de países cuyas disposiciones sobre el mandato son análogas a las nuestras por ser de estirpe civilista .. (Énfasis suprimido.) Opinión mayoritaria, pág. 317. Más adelante concluyen que los notarios de estos países, al in-dagar sobre el derecho vigente en Puerto Rico, habrán “de recurrir como fuente primaria a la letra del Código Civil, luego a nuestra jurisprudencia interpretativa de la misma, y a los persuasivos comentarios que hacen los tratadistas reconocidos del mundo civilista sobre disposiciones análo-gas, cuyas obras son de amplia disponibilidad, ninguno de los cuales conocemos aduzca al hecho de señalar que el inmueble radica en determinada jurisdicción como ele-mento consustancial del requisito de ser expreso en un mandato general”. (Énfasis suplido.) Íd., pág. 320.
Resulta absurdo pensar que estos profesionales del de-recho al consultar la letra de nuestro Código, nuestros tra-tadistas y nuestra “jurisprudencia interpretativa”, ignoren Zarelli v. Registrador, supra, esto es, el caso específico que resuelve la cuestión que están ellos investigando. Si en algo hemos adelantado en los últimos años es en el área de la informática jurídica. En la actualidad existen numero-sos sistemas cuyas fuentes y recursos técnicos facilitan el conocer rápidamente y con precisión las normas de derecho civil y notarial vigentes de otros países y su jurisprudencia interpretativa. Textos legales, códigos y leyes anotadas, co-lecciones especializadas almacenadas en computadoras, están tan distantes como la mano del simple teclado. Si aplicamos el razonamiento mayoritario a la propia opinión que hoy emite el Tribunal, ¿cómo se van a enterar los no-tarios extranjeros? Contrario a la preocupación de la ma-yoría, el profesional legal extranjero encontrará resuelto el *329punto de derecho del citado caso Zarelli v. Registrador —cualquiera que sea— sin dificultad alguna.
Sobre la situación descrita por la mayoría, ¿no sucedería si mañana la Asamblea Legislativa incorporara al Código Civil la norma de Zarelli v. Registrador, supra? ¿No ocurre igual con otros preceptos que hayamos interpretado de forma diferente? ¿Qué de aquellos artículos distintos que existen en el Código Civil? ¿Sugiere la mayoría que en ma-teria civilista o notarial nuestro ordenamiento civil tiene que ajustarse y seguir indefectiblemente las normas de otros países? Repetimos, que ello sea un enfoque distinto al de otras jurisdicciones, ¿qué tiene que ver? El argumento es peregrino; a la postre, en nada afecta la validez inhe-rente de la norma.
Aparte de lo expuesto, el análisis sobre posibles compli-caciones que podrían confrontar los notarios en países ci-vilistas otra vez descarta la realidad no contradicha de que Puerto Rico no es signatario ni ha ratificado la Convención Interamericana sobre Régimen Legal de los Poderes a ser utilizados en el extranjero, suscrita en Panamá en 1975. También desatiende el fenómeno de que debido a la situa-ción peculiar política que regula nuestras relaciones con Estados Unidos, el grueso de los poderes de este tipo son otorgados por cientos de miles de puertorriqueños o sus descendientes residentes en Estados Unidos.
Allá los notarios no son abogados ni profesionales del derecho, sino más bien simples delegados del Tribunal. M.L. Closen y G. Grant Dixon, Notaries Public from the Time of the Roman Empire to the United States Today, and Tomorrow, 68 (Núm. 4) N.D. L. Rev. 873, 877-878 (1992). En esencia, se limitan a dar fe en el documento de la persona, el lugar y la fecha, sin evaluar la sustancia de su contenido. Excepto en el estado de Lousiana, el notario an-glosajón carece de conocimientos jurídicos, no da fe de la capacidad de las partes, no redacta el documento, no tiene un Protocolo y no archiva el documento original, sino que *330sólo lo anota en mi libro índice. W. Miranda Marcelo, El sistema de transmisión y constitución de derechos reales en el sistema anglosajón, Ponencia VIII, Encuentro Interna-cional del Notariado Norteamericano, octubre de 1974. Esta situación ha sido gráficamente descrita por Domingo Toledo Álamo aludiendo el “caso de un bodeguero puerto-rriqueño que era, a la vez, notario, y alternaba el despacho de los comestibles con la legalización de los documentos. Y, en los bufetes de abogados, firmas profesionales en que aparecen múltiples apellidos, hay siempre dos o tres de las elegantes y atractivas secretarias que son notarios al mismo tiempo”. D. Toledo Álamo, La función notarial y la instrumentación de los derechos reales sobre bienes mue-bles, Ponencias y Comunicaciones presentadas al III Con-greso Internacional de Derecho Registral, San Juan, Inst. Der. Not. Reg., 1977, T. II, pág. 523.
¿Vamos a equiparar ambas funciones? No podemos olvi-dar que los poderes representan el elemento fundamental de consentimiento de cuya validez depende todo negocio jurídico. Con frecuencia las negociaciones y contratos gene-ran litigios. La precisión es un imperativo en este tipo de documento. Ello explica la práctica usual consistente en que el poder lo prepara un abogado-notario en Puerto Rico y lo remite a Estados Unidos para la autenticación de las firmas.
Esta práctica justifica por sí sola la norma pautada en Zarelli v. Registrador, supra, pág. 556, a saber, “[a]unque no es necesario hacer una descripción registral de la pro-piedad ganancial, es indispensable que el poder mencione que el inmueble estaba localizado en Puerto Rico y qué tipo de negocio se puede realizar”. A propósito, no alcanzamos a comprender la objeción mayoritaria fundamentada en que muchas jurisdicciones no requieren una descripción regis-tral detallada del inmueble en el mandato expreso. Según transcrito, no hemos exigido tal descripción, sólo la men-ción de que el inmueble ganancial está sito en Puerto Rico.
*331IV
Coincidimos con la mayoría que “[n]o es función de este Foro legislar para enmendar el Código Civil de Puerto Rico Opinión mayoritaria, pág. 318. Sin embargo, nunca de-bemos confundir “legislación” con la legítima función judicial de “interpretación”, en particular aquella receptora de las pulsaciones del medio social a tono con las necesidades y las tendencias de cada momento histórico. En la bús-queda de una uniformidad notarial internacional rehusa-mos cegarnos con el brillo de lo foráneo y claudicar a forjar normas jurídicas propias, que responden a unos imperati-vos de conciencia judicial resultante de factores políticos, sociales y económicos muy distintos al de los países latinoamericanos.
El Art. 1604 del Código Civil, 31 L.P.R.A. see. 4425, re-quiere un mandato expreso “[p]ara transigir, enajenar, hi-potecar o ejecutar cualquier otro acto de riguroso dominio”. (Énfasis suplido.) Y* el Art. 1313 exige consentimiento es-crito de los cónyuges para enajenar sus bienes inmuebles gananciales. 31 L.P.R.A. sec. 3672. El vocablo expreso sig-nifica claro, patente, específico. Diccionario de la Lengua Española, Madrid, Ed. Espasa-Calpe, 1970. Rechazamos adherirnos injustificadamente al rigor gramatical. Al decir de Puig Brutau, ha sido “indispensable sustituir las conci-sas columnas del diccionario por las explicaciones que co-rrespondan a una más honda y exacta penetración del sen-tido de cada equivalencia de vocablos”. J. Puig Brutau, Estudios de derecho comparado: la doctrina de los actos propios, Barcelona, Ed. Ariel, 1951.
Según indicado, si de algo peca la norma adoptada ori-ginalmente en Zarelli v. Registrador, supra, es añadir cer-teza a este tipo de negocio jurídico al hacerlo más específico. Ello, no obstante, no es razón válida para descartarla.
*332En resumen, donde ninguna de las verdaderas partes, en término, pidieron reconsideración, y aun cuando no hay jurisdicción, el Tribunal la confiere a base de una reconsi-deración de un amicus curiae sin legitimación activa. Así, la mayoría oblitera principios básicos en materia procesal e hipotecaria.
La norma de Zarelli v. Registrador, supra, no erige ba-rreras al comercio internacional. Aplicando criterios prác-ticos de utilidad y eficacia, tampoco impone un requisito oneroso; en contrario, su confección sencilla logra la cer-teza jurídica y especificidad que creemos un mandato de este género debe tener en atención al carácter ganancial del bien inmueble y su importancia al régimen económico-matrimonial puertorriqueño.
Nos da la impresión de que al refrendar los argumentos del amicus Asociación de Notarios, ésta ha logrado que el Tribunal Supremo, sin tener la más mínima prerrogativa, haya firmado el tratado sobre Poderes adoptado en Pa-namá en 1975. ¿INTERPRETACIÓN O LEGISLACIÓN?

(1) En el esc. 37 se sugiere que se compare dicho caso con Campbell v. Swasey, 12 Ind. 70 (1859).
En los casos citados por la mayoría —United States v. Brawner, 471 F.2d 969 (D.C. Cir. 1972); Kephart v. Kephart, 193 F.2d 677 (D.C. Cir. 1951); Reynolds Metals Company v. Lampert, 324 F.2d 465 (9no Cir. 1963), y Elgin, J. & E.R. Co. v. Burley, 327 U.S. 661 (1946) —el amicus no controló los procedimientos. Ror excepción, en In re Carter, 192 F.2d 15 (D.C. Cir. 1951), el amicus, quien además de esa condición había sido parte en procedimientos anteriores, pudo presentar una moción al tribunal.


(2) Muchos tribunales y tratadistas han advertido los peligros que encierra dar el control procesal de un litigio a quien no es parte formal. En este sentido, la Corte *326de Apelaciones para el Sexto Circuito señaló:
“La creación de este mutante jurídico caracterizado como el ‘amicus curiae liti-gante’, según demostrado por la acriminiosa cascada de participantes en este litigio, si se le concede viabilidad de precedente, implicará y causará erosión en el centro de estabilidad de la jurisprudencia adversativa norteamericana, según la conocemos hoy en día.” (Traducción nuestra.) U.S. v. State of Mich., 940 F.2d 143, 164.
Más adelante añade el tribunal que “[sjería extender carta blanca en la discre-ción a un juez para que convierta la corte en un foro libre para los grupos represen-tativos de intereses especiales en conflicto capaces de frustrar y socavar la habilidad de las verdaderas partes en el litigio de obtener la pronta resolución de sus propias disputas; y son capaces, además, de complicar la habilidad del tribunal de efectuar su función judicial”. (Traducción nuestra.) U.S. v. State of Mich., supra, pág. 166.


(3) La jurisprudencia federal es abundante. En Moten v. Bricklayers, Masons and Plasterers, etc., 543 F.2d 224, 227 (D.C. Cir. 1976), se dijo:
“Este Tribunal anunció una norma clara y simple en United States v. Seigel, 83 U.S. App. D.C. 88, 168 F.2d 143, 144 (1948): ‘Desde hace mucho tiempo se ha esta-blecido que el que no sea parte de récord y juicio no tiene derecho a apelar del fallo.’ Esta norma tiene una larga historia de aceptación, Heilman v. Ginberg, 109 U.S. App. D.C. 105, 106, 284 F.2d 239, 240 (1960); United States v. McFaddin Express, Inc., 310 F.2d 799, 801 (2do Cir. 1962); First Iowa Hydro Electric Coop. v. Iowa-Illinois Gas & Electric Co., 245 F.2d 630, 631 (8vo Cir. 1957) .... Como el amicus curiae no puede apelar de un fallo final, la apelación de los Masones debe ser deses-timada por falta de jurisdicción.” (Traducción nuestra.)
Y en New England, Etc. v. University of Colorado, 592 F.2d 1196, 1198 esc. 3, el Primer Cicuito expresó:
*327“Al conceder permiso hablamos asumido erróneamente, según se comprobó, que el abogado sabía lo que era un amicus, es decir, alguien que ‘no es una parte,... sino igual a cualquier extraño’, Martin v. Tapley, 1875, 119 Mass. 116, 120, ‘para asistir al tribunal, dar información en algunas áreas de derecho en las que el tribunal pueda tener dudas o estar errado’, 1 Bouvier’s Law Dictionary 188 (3d ed. 1914), en vez de ser alguien que da una versión esencialmente de una parte (‘elocuente’ según los demandados) de cuáles son los hechos.”
Siguiendo estos mismos principios, en U.S. v. State of La., 718 F. Supp. 525, 528 (E.D. La. 1989), el tribunal hizo “la observación de que, como amicus curiae, Grambling carece de legitimación para conducir independientemente cualquier solicitud de reconsideración o apelación”. (Traducción y énfasis nuestros.)
A manera de ejemplos, véanse, además: City and County of Denver v. Denver Tramway Corporation, 23 F.2d 287, 295 (8vo Cir. 1927); City of New Orleans v. Liberty Shop, 101 So. 798, 799 (La. 1924); Board of Com’rs. v. Baker, 48 So. 654, 656 (La. 1909); Clark v. Sandusky, 205 F.2d 915, 917 (7mo Cir. 1953); U.S. v. Smith, 686 F. Supp. 847, 853 esc. 9 (D. Colo. 1988); Muñoz v. County of Imperial, 667 F.2d 811 (9no Cir. 1982); State ex rel. Baxley v. Johnson, 293 Ala. 69, 30 So. 2d 106, 111 (1974); City of Winter Haven, Fla. v. Gillespie, 84 F.2d 285 (5to Cir.), cert. denegado 299 U.S. 606 (1936); National Com’n. on Egg Nutrition v. F.T.C., 570 F.2d 157, 160 esc. 3 (7mo Cir. 1977), cert. denegado 439 U.S. 821 (1978); TRW, Inc. v. Ellipse Corp., 495 F.2d 314, 318 (7mo Cir. 1974).